   Case 2:21-cr-00566-SDW Document 23 Filed 07/21/21 Page 1 of 1 PageID: 53

                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW JERSEY

UNITED STATES                   *
                                *
    v.                          *      CRIM. NO. 21-15037
                                *
CHRISTIAN CORDERO-GOTAY         *
                                *
                              *****
 ORDER REGARDING USE OF VIDEO CONFERENCING/TELECONFERENCING
              FOR FELONY PLEAS AND/OR SENTENCINGS

        In accordance with Standing Order 2020-06, this Court finds:

  ✔      That the Defendant (or the Juvenile) has consented to the use of video

teleconferencing/teleconferencing to conduct the proceeding(s) held today, after consultation

with counsel; and

  ✔      That the proceeding(s) to be held today cannot be further delayed without serious harm

to the interests of justice, for the following specific reasons:

Mr. Cordero-Gotay's matter is scheduled for a plea hearing. Mr. Cordero-Gotay waives his right to
appear in person, and would prefer the hearing be conducted via teleconferencing.


Accordingly, the proceeding(s) held on this date may be conducted by:
   ✔      Video Teleconferencing

          Teleconferencing, because video teleconferencing is not reasonably available for the

following reason:

                  The Defendant (or the Juvenile) is detained at a facility lacking video

        teleconferencing capability.

                  Other:




Date:             July 21, 2021                                    Honorable Susan D. Wigenton
                                                                   United States District Judge
